Title: The Commissioners to J. D. Schweighauser, 10 June 1778
From: First Joint Commission at Paris,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 10 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:134–135. The Commissioners, responding to Schweighauser’s letter of 4 June (not found), commended him for refusing to pay 1,200 livres to William Morris, possibly an escaped prisoner (Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 2:258), and reminded him that no disbursements could be made without the Commissioners’ orders. Schweighauser was directed to act with Capt. Whipple in the disposal of a prize and to evaluate the Flammand, a ship offered by John Joseph Monthieu for a voyage to America. Finally, in a postscript, he was ordered to pay John Paul Jones’ expenses to and from Paris.
     This postscript, written in a darker ink than the text, was appended to the wrong letter in Adams’ Letterbook (Microfilms, Reel No. 92), for neither he nor Lee knew on 10 June that Franklin had invited Jones to Passy, and Jones did not arrive there until after the 16th (see Commissioners to Jones, 25 May, calendared above; 16 June, calendared below). It was probably intended to be part of the Commissioners’ letter to Schweighauser of 23 June (calendared below).
     The following paragraph was deleted in JA’s Letterbook: “The Fusees from Berlin, the Druggs from Marseilles, and the Remittances from London being Subjects which We in our Capacity of Commissioners at this Court have nothing to do with, our Mr. Arthur Lee will write you in particular concerning them.” Arthur Lee notes in his Letterbook (PCC, No. 102, IV, f. 13) that “this paragraph being in the Letter drawn by Mr. Adams, Dr. Franklin refused to sign it, because he said it would be acknowledging Mr. Lee’s right to manage the affairs of Spain. The Letter was detained a day to erase this paragraph.”
     
     Franklin’s objection was presumably twofold. He probably saw the paragraph as implying that Arthur Lee was responsible for everything not explicitly stated in the Commissioners’ instructions and commission to the French Court. Franklin may also have believed that it indicated a change in his status vis-à-vis Arthur Lee in regard to Spain. Both men had been commissioned to the Spanish Court: Franklin on 2 Jan. 1777 and Lee on 5 June 1777 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:521–523, note). Franklin did not act under his commission, but Lee went to Spain in 1777 in an unsuccessful effort to gain Spanish recognition. If Lee was seen as responsible for transactions not directly related to the French Court, it might be inferred that he had superseded Franklin in dealings with Spain. This would have been unacceptable to Franklin even had he been on good terms with Lee. In the absence of such a relationship it was presumably intolerable.
    